Citation Nr: 0218318	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  00-06 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a shoulder 
disability.  

2.  Entitlement to service connection for a psychiatric 
disorder. 

(The issues of entitlement to service connection for 
hemorrhoids and hypertension will be addressed in a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on verified active duty from January 
1949 to January 1950 and September 1954 to June 1956. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  

The Board is undertaking additional development on the 
issues of entitlement to service connection for 
hemorrhoids and hypertension pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (codified at 38 C.F.R. § 20.903 (2002)).  After 
providing the notice and reviewing the response thereto, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained by the RO. 

2.  There is no competent evidence linking a current 
shoulder or psychiatric disorder to in-service 
symptomatology or pathology. 


CONCLUSIONS OF LAW

1.  A shoulder disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2002). 

2.  A psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  
The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set 
out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  VCAA codified as amended at 38 U.S.C.A. 
§§ 5102 and 5103.  The veteran was notified of the 
evidence required for a grant of his claims by rating 
decision dated in February 2000, statement of the case 
dated in 
April 2000, supplemental statement of the case dated in 
September 2002, and a letter informing him of the passage 
of the VCAA dated in April 2001.  The Board concludes that 
the discussion therein adequately informed the veteran of 
the information and evidence needed to substantiate his 
claims, thereby meeting the notification requirements of 
the VCAA.  Thus, there is no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA 
codified as amended at 38 U.S.C.A. § 5103A.  The necessary 
evidence, to include the available service medical records 
and VA and private clinical records dated through 2001, 
has been obtained by the RO, and there is no specific 
reference to any other pertinent records that need to be 
obtained.  The Board notes that the April 2001 letter 
notified the veteran of the type of evidence necessary to 
substantiate the claim.  This letter also attempted to 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to supply 
sufficient information to obtain the additional records 
and to make sure the records were received by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  In this regard, the Board notes that 
the veteran himself indicated in a September 2002 
statement that he had no additional records to submit.  
Finally, while the complete service medical records are 
not contained in the claims file, documentation on file 
indicates that due to damage by fire, no additional 
service medical records or Surgeon General extracts are 
available.  (See VA Form 2101 dated April 20, 1999.) 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist 
the veteran in this case.  Thus, the Board finds that 
further development is not warranted. 

II.  Legal Criteria/Analysis

Service connection may be granted for a disability 
resulting from injury or disease incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
There are some disabilities, including arthritis and 
psychotic disorders, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b). 

"A determination of service connection requires a finding 
of the existence of a current disability and a 
determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Absent any 
independent supporting clinical evidence from a physician 
or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  
 
In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With the above criteria in mind, the relevant evidence 
will be summarized.  The available service medical records 
include reports from a January 1950 examination that, in 
pertinent part, contained no reference to a 
musculoskeletal or psychiatric disorder.  Also of record 
are reports from an October 1951 examination, which in 
pertinent part does not reflect a psychiatric disorder or 
a musculoskeletal disability.  The veteran did indicate on 
a Report of Medical History compiled at that time that he 
had "nervous trouble" and a problem with a painful or 
"trick" shoulder or elbow.  The remaining service medical 
record, which consists of reports from a May 1956 
examination, does not reflect a psychiatric or 
musculoskeletal disability.  

As for the post-service evidence, there is evidence of 
private medical treatment for arthritis and tendonitis of 
the right shoulder in October and November 1999 and 
February and May 2000.  Nothing in these clinical records 
relates a right shoulder disability to service.  There is 
also no post-service evidence linking a current 
psychiatric disorder to service.  The record also contains 
sworn testimony from the veteran presented at a June 2001 
hearing alleging essentially continuous symptomatology 
associated with "nerves" and a "trick shoulder" since 
service.   

Applying the pertinent legal criteria to the facts 
summarized above, while the assertions in sworn testimony 
linking current disability associated with a shoulder 
disorder and nervousness to service have been considered, 
there is no objective evidence of record to support these 
assertions.  "It is the duty of the [Board] as the 
factfinder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 
292, 297 (1992).  In the instant case, the Board finds the 
above testimony not to be credible given the paucity of 
evidence demonstrating continuity of symptomatology 
associated with a psychiatric disorder or a shoulder 
disorder since service.  There also is simply no competent 
medical evidence or opinion of record to support the 
assertions of the veteran linking a current psychiatric or 
shoulder disorder to service.  In short therefore, the 
Board finds the "negative" evidence, represented 
principally by the lack of any objective evidence of 
treatment for a psychiatric or shoulder disorder in 
service, the over 30 year gap between service and the 
first evidence of a shoulder disability, and the lack of 
any objective medical evidence linking a shoulder disorder 
or psychiatric disorder to service, to outweigh the 
"positive" evidence of record, which is limited to the 
subjective assertions of the veteran.  As such, the claims 
for entitlement to service connection for a shoulder 
disorder and psychiatric disorder must be denied.  
Espiritu, 2 Vet. App. at 492, 495; Gilbert, 1 Vet. App. at 
49.   


ORDER

Entitlement to service connection for a shoulder 
disability is denied.   

Entitlement to service connection for a psychiatric 
disorder is denied.  


	
		
BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

